FILED
                                                                      United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                           Tenth Circuit

                            FOR THE TENTH CIRCUIT                               July 21, 2021
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
DANIEL ALBERTO DERAS-PENA;
DIMAS PENA-DERAS,

      Petitioners,

v.                                                          No. 21-9541
                                                        (Petition for Review)
MERRICK B. GARLAND, United States
Attorney General,

      Respondent.
                        _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

      This matter is before the court on the Government’s Unopposed Motion to

Remand, by which it requests that this court remand to the Board of Immigration

Appeals (“BIA”) for further consideration of Petitioners’ claims, in light of the

Attorney General’s vacatur of Matter of A-B-, 28 I. & N. Dec. 199 (A.G. 2021). See

Matter of A-B-, 28 I. & N. Dec. 307 (A.G. 2021).




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Upon consideration, the motion is granted. This matter is remanded to the BIA

for further consideration of Petitioners’ claims, in light of the Attorney General’s

vacatur of Matter of A-B-, 28 I. & N. Dec. 199 (A.G. 2021).

      This petition for review is dismissed. A copy of this order shall stand as and

for the mandate of the court.


                                            Entered for the Court

                                            Per Curiam




                                           2